Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 1 of 6




              Exhibit A
       Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 2 of 6




 1 Ryan D. Watstein (pro hac vice)
 2 rwatstein@kcozlaw.com
   Matthew A. Keilson (pro hac vice)
 3 mkeilson@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   171 17th Street, Suite 1550
 5 Atlanta, Georgia 30363
   Telephone: (404) 400-7300
 6 Facsimile: (404) 400-7333
 7
   Counsel for Defendant,
 8 All Reverse Mortgage, Inc.
 9                             UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
                                       (Prescott Division)
11
12
   Brenda Whittaker, individually and on          Case No: 3:20-cv-08016-DLR
13 behalf of all others similarly situated,
                                                  DEFENDANT ALL REVERSE
14                Plaintiff,                      MORTGAGE, INC.’S RESPONSE TO
15 vs.                                            PLAINTIFF’S NOTICE OF
                                                  SUPPLEMENTAL AUTHORITY IN
16                                                OPPOSITION TO MOTION FOR
   All Reverse Mortgage, Inc.,
17                                                JUDGMENT ON THE PLEADINGS
                Defendant.
18                                                Hon. Douglas L. Rayes
19                                                Complaint filed: January 16, 2020
20                                                FAC filed: March 3, 2020

21
22
23
24
25
26
27
28

                                                                                  3:20-cv-08016-DLR
                                              DEF.’S RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 3 of 6




 1          Defendant All Reverse Mortgage, Inc. (“ARM”) hereby responds to Plaintiff’s notice
 2 of supplemental authority in opposition to ARM’s motion for judgment on the pleadings
 3 (Doc. 45). Plaintiff’s notice directs the Court to an order denying a motion to dismiss in
 4 Abramson v. Federal Insurance Company, No. 8:19-cv-02524, 2020 WL 7318953 (M.D. Fla.
 5 Dec. 11, 2020). The notice itself contains a false statement and the decision it cites is legally
 6 flawed.
 7          First, the notice contains a false statement. Plaintiff states Abramson is “in line with
 8 the vast majority of courts to consider [the subject matter jurisdiction] issue[.]” This
 9 statement is demonstrably false. In reality, before last week, only two other courts had
10 considered the subject matter jurisdiction issue. See Creasy v. Charter Comms., Inc., --- F.3d
11 ----, No. 2:20-CV-01199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020); Lindenbaum v.
12 Realgy, LLC, --- F.3d ----, No. 1:19 CV 2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020).
13 Both agreed with ARM’s argument, following logic, precedent, and First Amendment
14 principles, that the speech restriction at issue here was unconstitutional—and thus
15 unenforceable—during the period of time it illegally discriminated on the basis of content.
16          On December 11, 2020, two additional district court decisions came down, addressing
17 this issue: Abramson and Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., et al., 5:20-
18 cv-00038-JSM-PR, Dkt. 74 (M.D. Fla. Dec. 11, 2020). As detailed in ARM’s notice of
19 supplemental authority (Doc. 44), Hussain agreed with Creasy and Lindenbaum that federal
20 courts lack jurisdiction to enforce an unconstitutional statute. Abramson, the outlier, did not.
21 The opinion, however, is critically flawed: it relies on no reasoning of its own and refers
22 solely to reasoning in other opinions that does not exist. Accordingly, Plaintiff’s statement
23 that Abramson follows the “majority” of courts is demonstrably false.
24          Second, Plaintiff neglects to mention that Abramson contains no independent
25 reasoning of its own and instead “adopts” reasoning of other courts that supposedly
26 considered this issue. See 2020 WL 7318953, at *2 (“The Court finds these decisions
27 persuasive and adopts their reasoning and analysis.”). But none of the decisions Abramson
28
                                                  -1-
                                                                                  3:20-cv-08016-DLR
                                               DEF’S RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 4 of 6




 1 cites even touched on the relevant jurisdictional question raised in Abramson or by ARM in
 2 this case: whether a court can enforce a speech restriction during the time it was
 3 unconstitutional. In fact, several of those cases did not even involve adversarial briefing at
 4 all, as they addressed motions for default judgment or other motions totally unrelated to the
 5 argument ARM makes, here. See Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230,
 6 2020 WL 6135181, at *4-7 (D. Ariz. Oct. 19, 2020) (addressing unopposed motion for default
 7 judgment under TCPA); Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303,
 8 at *1-2 (D. Neb. Aug. 5, 2020) (same); Lacy v. Comcast Cable Communications, LLC, No.
 9 3:19-cv-05007, 2020 WL 4698646, at *1 (W.D. Wash. Aug. 13, 2020) (addressing motion
10 to stay TCPA case with no discussion of jurisdiction); Komaiko v. Baker Techs., Inc., No.
11 19-cv-03795, 2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020) (same); Buchanan v.
12 Sullivan, No. 8:20-CV-301, 2020 WL 6381563, at *3 (D. Neb. Oct. 30, 2020) (denying
13 motion to dismiss where defendant asserted lack of subject matter jurisdiction but
14 “advance[d] no argument to support this claim”).
15          These cases—and by extension, Abramson, which mistakenly relies on them—have
16 absolutely nothing to say regarding the question of whether federal courts lack subject matter
17 jurisdiction to enforce a statute at the time it was unconstitutional because they were not
18 briefed on this question and, therefore, did not address it. Simply put, “[c]onstitutional rights
19 are not defined by inferences from opinions which did not address the question at issue.”
20 Texas v. Cobb, 532 U.S. 162, 169 (2001) (citing Hagans v. Lavine, 415 U.S. 528, 535, n. 5
21 (1974) (“[W]hen questions of jurisdiction have been passed on in prior decisions sub silentio,
22 this Court has never considered itself bound when a subsequent case finally brings the
23 jurisdictional issue before us”)); see also Phelps v. Wyeth, Inc., 938 F. Supp. 2d 1055, 1062
24 (D. Or. 2013) (“[q]uestions which merely lurk in the record, neither brought to the attention
25 of the court nor ruled upon, are not to be considered as having been so decided as to constitute
26 precedents”) (quoting Webster v. Fall, 266 U.S. 507, 511 (1925)). Indeed, as ARM has
27 pointed out, the only courts to ever specifically address the question posed here and offer
28
                                                   -2-
                                                                                  3:20-cv-08016-DLR
                                               DEF’S RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
       Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 5 of 6




 1 their own independent reasoning have all come to the same (correct) conclusion: the
 2 discriminatory speech restriction is unenforceable prior to the Supreme Court’s severance of
 3 the statute in AAPC. See Creasy, 2020 WL 5761117, at *2 (“confronted with a genuine
 4 issue of first impression . . . the Court concludes . . . the government-debt exception rendered
 5 §227(b)(1)(A)(iii) an unconstitutional content-based restriction on speech”) (emphasis
 6 added); Lindenbaum, 2020 WL 6361915, at *7; Hussain, at *6 (“The 2015 amendment,
 7 adding the government-debt exception, changed an otherwise valid statute to an
 8 unconstitutional content-based restriction . . . Thus, at the time Defendants engaged in the
 9 speech at issue in this case, Defendants were subject to an unconstitutional content-based
10 restriction.”).
11         Notably, Abramson was decided without the benefit of a reply brief, which would
12 presumably have informed the court that the cases incorrectly cited by the plaintiff there did
13 not actually address the question presented in Abramson.
14         For the foregoing reasons, the Court should entirely disregard the non-existent
15 reasoning of Abramson and follow the constitutionally-sound opinions issued in Creasy,
16 Lindenbaum, and Hussain, the former two of which were selected for publication.
17
18 Dated: December 14, 2020                        KABAT CHAPMAN & OZMER LLP
19                                                 By: /s/ Ryan D. Watstein
20                                                      Ryan D. Watstein
21                                                      Counsel for Defendant, All Reverse
                                                        Mortgage, Inc.
22
23
24
25
26
27
28
                                                  -3-
                                                                                 3:20-cv-08016-DLR
                                              DEF’S RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
       Case 3:20-cv-08016-DLR Document 46-1 Filed 12/14/20 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2         I certify that today I filed Defendant All Reverse Mortgage, Inc.’s Response to
 3 Plaintiff’s Notice of Supplemental Authority in Opposition to Motion for Judgment on
 4 the Pleadings with the Clerk of Court using the CM/ECF system which will send a notice of
 5 electronic filing to the following counsel of record in this action:
 6
 7   Penny K. Koepke                                    Patrick H. Peluso
     Maxwell & Morgan, P.C.                             Taylor T. Smith
 8   4854 E. Baseline Road, Suite 104                   Woodrow & Peluso, LLC
     Mesa, Arizona 85206                                3900 East Mexico Avenue, Suite 300
 9
     (480) 833-1001                                     Denver, Colorado 80210
10   pkoepke@holaw.biz                                  (720) 213-0675
                                                        ppeluso@woodrowpeluso.com
11                                                      tsmith@woodrowpeluso.com
12
13
14 DATED: December 14, 2020                    /s/ Ryan D. Watstein
15                                             Ryan D. Watstein
16
17                                             Counsel for Defendant
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
                                                                                 3:20-cv-08016-DLR
                                              DEF’S RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
